Citation Nr: 1730662	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-46 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of VA educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR) Educational Assistance Program)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The appellant served in the Air Force Reserves, to include a period of active duty service from August 1987 to November 1992. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, the Veteran testified at the Board's offices in Washington, D. C. before the undersigned.  A transcript of that hearing is of record.

This issue was before the Board in November 2013 and, more recently, in August 2016.  In August 20126, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), in part, to confirm the appellant's active duty service and Reserve service, to include her specific periods of enlistment and reenlistment.  The AOJ was specifically requested to contact the National Personnel Records Center (NPRC); Defense Enrollment Eligibility Reporting System (DEERS), and the appellant's Reserve unit(s).  Thereafter, the AOJ contacted the appellant's Reserve unit.  (See RO's January 2017 letter to the Air Force Reserve Personnel Center (AFRPC) and ARFPC's April 2017 electronic mail to VA.))  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJVA will notify the appellant if further action is required.


REMAND

Remand is required regarding this issue to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

In August 2016, the Board remanded this matter to the AOJ with instructions to contact any and all sources necessary to confirm the appellant's active duty service and Reserve service, to include the specific periods of enlistment and reenlistment.  The Board instructed the AOJ that it must (bold and underline added for emphasis) contact the National Personnel Records Center (NPRC), the Defense Enrollment Eligibility Report System (DEERS), and the appellant's Reserve unit(s).  If any requested records were not available, or the search for any such records otherwise yielded negative results, that fact was to be clearly documented in the claims file.  After the appellant's service dates were confirmed and documented for the file, the RO was instructed to request eligibility for Chapter 1606 education benefits from the Department of Defense (DOD).  

By way of background, the Veteran seeks educational assistance under the provisions of the MGIB-SR (Chapter 1606, Title 10, United States Code). The MGIB-SR is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program. Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training and is the first such program that does not require service in the active Armed Forces in order to qualify. VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540 (2016).

Under 10 U.S.C. § 16132, a person who, after June 30, 1985, (A) enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years; or (B) is appointed as, or is serving as, a reserve officer and agrees to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; and before applying for benefits under this section, has completed the requirements of a secondary school diploma (or an equivalency certificate); is entitled to educational assistance.  10 U.S.C.A. § 16132  (a) (West 2014).

The Veteran's DD 214 indicates that she had active service from August 1987 to November 1992; yet, the net active service for that period was noted to be only one year.  On her application for education benefits received in February 2008, the Veteran noted that she entered Reserve service in March 1985 and separated from Reserve service in September 1998.  A February 2008 DOD Chapter 1606 data record indicated that her last activity line of duty was February 22, 2000; the basic eligibility date as September 24, 1991; an effective date of July 1, 1994; the status as eligible; and the reason as involuntary separation from Air Force Reserve. 

A separate DOD record notes duty dates from July 12, 1985 to November 6, 1985 and from January 25, 1991 to August 10, 1991.  A March 2008 DOD Chapter 1606 data record notes the date of eligibility as September 24, 1991 and a delimiting date of September 24, 2001.  A disallowance code of 66 (beyond delimiting date) is also noted. In April 2011, the Veteran applied for VA compensation benefits and noted active duty service from August 1987 to November 1992 and reserve service from 1985 to 2000.

The Veteran has also asserted that she had Reserve service from 1985 to 2000.  (See April 2011 claim for compensation).  The Board remanded the issue of entitlement to MGIB-SR benefits in November 2013 to reconcile apparent inconsistencies in the Veteran's service personnel records.  In December 2013, DOD once again stated that the Veteran had entered the Air Force Reserve in March 1985 and was released from such service in September 1997.  In March 2014, DOD again stated that the Veteran's basic eligibility date for Chapter 1606 benefits was September 24, 1991, and on July 1, 1994, eligibility was retained due to involuntary separation.  DOD further reported that the last activity line of duty was February 22, 2000.  An electronic mail from a DOD representative noted that if further investigation were required, the NPRC or DEERS should be contacted.

Unfortunately, as questions still remained as to the Veteran's service dates, the Board remanded the claim in August 2016.  The Board noted that under the applicable law, 10 U.S.C. § 16132 requires that a person who enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years after June 30, 1985.  Moreover, according to the Board, it was unclear if the Veteran had service after September 30, 1997. 

In a January 2017 letter and an April 2017 e-mail, the AOJ contacted the appellant's Reserve unit.  In its April 2017 electronic mail, the Veteran's reserve unit indicated that it had contacted, and received documents, from NPRC.  The reserve unit letter indicated that the appellant had signed a second 6 year enlistment on September 24, 1991 with a gap of 6 months that were unaccounted for in documents.  The reserve unit reported that the appellant was made eligible for benefits under Chapter 1606, effective September 24 1991, a date that corresponded with the first 6 year enlistment after July 1, 1985.  It was noted that the appellant had satisfactorily participated for 8 years and was discharged on July 1, 1994, after her unit deactivated.  She would have been allowed her to retain eligibility for Chapter 1606 benefits for 10 years; thus, any eligibility would have terminated prior to VA's receipt of her request for said benefits in December 2009.  The Board notes, however, that VA received the Veteran's claim for benefits in February 2008.  The reserve unit related that the appellant's separation from military status became effective on September 30, 1997 with no further Air Force Reserve affiliation. 

Thereafter, in April 2017, DOD reported that the appellant's eligibility for Chapter 1606 education benefits began on September 24, 1991, and on July 1, 1994, eligibility was retained due to involuntary separation.  

Notwithstanding the Reserve unit's and DOD's April 2017 responses, the AOJ did not contact the NPRC and DEERS to confirm the appellant's active duty service and Reserve service, to include the specific periods of enlistment and reenlistment as specifically directed by the Board in its August 2016 remand directives.  Thus, remand again is required. 


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact NPRC AND DEERS, to confirm the appellant's active duty service and Reserve service, to include the specific periods of enlistment and reenlistment.  Associate with the claims file all related records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative. 
   
 2.  After the appellant's service dates are confirmed and documented for the file, eligibility for Chapter 1606 education benefits should be requested from the Department of Defense.
   
3.  Then, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




